                                                                                       Case 4:19-cv-03406-YGR Document 36 Filed 10/20/20 Page 1 of 2




                                                                              1   MICHAEL E. WILBUR (State Bar No. 152361)
                                                                                  AFRICA E. DAVIDSON (State Bar No. 225680)
                                                                              2   APEX EMPLOYMENT LAW, LLP
                                                                                  505 14TH Street, Suite 900
                                                                              3   Oakland, California 94612
                                                                                  Telephone: (510) 588-8626
                                                                              4
                                                                                  Email: mwilbur@apexemploymentlaw.com
                                                                              5   Email: adavidson@apexemploymentlaw.com

                                                                              6
                                                                                  CRAIG S. SPENCER (State Bar No. 78277)
                                                                              7   MARIA LOURDES MATTHEW (State Bar No. 219512)
                                                                                  DEREK MCDONALD (State Bar No. 238477)
                                                                              8   EAST BAY MUNICIPAL UTILITY DISTRICT
                                                                                  Office of General Counsel
                                                                              9   375 11th Street, 9th Floor
                                                                                  Oakland, CA 94607
                                                                             10   Telephone: (510) 287-0171
                               O a k l a n d , C a,l i fFirmLegalStatus1_1




                                                                                  Facsimile: (510) 287-0162
                                                                             11
APEX EMPLOYMENT LAW, LLP




                                                                             12   Attorneys for Defendant
                                                        ornia 94612




                                                                                  EAST BAY MUNICIPAL UTILITY DISTRICT
                                505 14 Street, Suite 900




                                                                             13

                                                                             14                                 UNITED STATES DISTRICT COURT
                           FirmName1_1




                                                                             15                              NORTHERN DISTRICT OF CALIFORNIA
                             th




                                                                             16   MIRSAD HAJRO,                                 )       Case No. 4:19-cv-03406-YGR
                                                                                                                                )
                                                                             17                 Plaintiff,                      )
                                                                                                                                )       SUBSTITUTION OF COUNSEL
                                                                             18          vs.                                    )
                                                                                                                                )
                                                                             19   EAST BAY MUNICIPAL UTILITY                    )
                                                                                  DISTRICT, DOES 1-25,                          )
                                                                             20                                                 )
                                                                                                Defendant.                      )
                                                                             21                                                 )

                                                                             22          PLEASE TAKE NOTICE that Defendant East Bay Municipal Utility District hereby
                                                                             23   substitutes Apex Employment Law, LLP as its attorneys of record in this action in place of Foster
                                                                             24   Employment Law, 3000 Lakeshore Avenue, Oakland, California 94610, telephone number (510)
                                                                             25   763-1900; facsimile number (510) 763-5952.
                                                                             26          All pleadings, orders and notices should henceforth be served upon Michael E. Wilbur,
                                                                             27   Arlene E. Rosen, and Africa E. Davidson at Apex Employment Law, LLP, 505 14th Street, Suite 900,
                                                                             28
                                                                                                                                    1
                                                                                  SUBSTITUTION OF COUNSEL                                             CASE NO. 4:19-CV-03406-YGR
                                                                                       Case 4:19-cv-03406-YGR Document 36 Filed 10/20/20 Page 2 of 2




                                                                              1   Oakland, California 94612, telephone number (510) 588-8626.

                                                                              2   Dated: October 20, 2020          APEX EMPLOYMENT LAW, LLP

                                                                              3                                    By:           /s/ Africa E. Davidson
                                                                                                                           Michael E. Wilbur
                                                                              4
                                                                                                                           Africa E. Davidson
                                                                              5                                            Attorneys for Defendant
                                                                                                                           EAST BAY MUNICIPAL UTILITY DISTRICT
                                                                              6

                                                                              7

                                                                              8   I consent to the above substitution of counsel.
                                                                              9   Dated: October 20, 2020          FOSTER EMPLOYMENT LAW, LLP
                                                                             10                                    By:           /s/ Michael W. Foster
                               O a k l a n d , C a,l i fFirmLegalStatus1_1




                                                                                                                           Michael W. Foster
                                                                             11
                                                                                                                           Attorney for Defendant
APEX EMPLOYMENT LAW, LLP




                                                                             12                                            EAST BAY MUNICIPAL UTILITY DISTRICT
                                                        ornia 94612
                                505 14 Street, Suite 900




                                                                             13

                                                                             14
                                                                                  I consent to the above substitution of counsel.
                           FirmName1_1




                                                                             15
                             th




                                                                                  Dated: October 20, 2020
                                                                             16
                                                                                                                               /s/ Craig S. Spencer
                                                                             17                                            CRAIG S. SPENCER
                                                                             18                                            MARIA LOURDES MATTHEW
                                                                                                                           DEREK MCDONALD
                                                                             19                                            EAST BAY MUNICIPAL UTILITY DISTRICT

                                                                             20

                                                                             21

                                                                             22

                                                                             23

                                                                             24

                                                                             25

                                                                             26

                                                                             27

                                                                             28
                                                                                                                                    2
                                                                                  SUBSTITUTION OF COUNSEL                                       CASE NO. 4:19-CV-03406-YGR
